Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 24, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  141739                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Alton Thomas Davis,
            Plaintiff-Appellant,                                                                                         Justices


  v                                                                 SC: 141739
                                                                    COA: 278411
                                                                    Kent CC: 06-006768-FC
  SAMMIE RAY BAILEY, JR.,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 20, 2010
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address: (1) whether it is proper to instruct the jury that, if the prosecutor proves beyond
  a reasonable doubt that the defendant confronted the person that he killed, intending by
  his presence to provoke that person to use deadly force, then he forfeits his claim of self-
  defense, and (2) whether the reasonable doubt standard is sufficiently expressed when the
  court instructs the jury that, if there was a realistic or reasonable possibility that the
  defendant acted in self-defense, he is not guilty.

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 24, 2010                   _________________________________________
           p1117                                                               Clerk